Citation Nr: 1722672	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  12-28 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to a total disability evaluation based on individual unemployability.  



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney 



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to July 1969, including service within the Republic of Vietnam from June 1968 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The October 2011 rating decision denied entitlement to a total disability evaluation based on individual unemployability (TDIU), and the March 2012 rating decision denied entitlement to service connection for headaches.  

The issues of entitlement to secondary service connection for melanoma and colon polyps have been raised by the record in a July 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has tension headaches that are related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, tension headaches were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his headaches are related to a rocket attack he experienced during service, and that they began during his deployment to Vietnam.  He asserts that the headaches have continued since that time.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  There must be:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - also known as the "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

First, there is a present disability as a December 2015 examination report noted a diagnosis of tension headaches.  See Holton, 557 F.3d at 1366.  

Second, the Board finds that the Veteran's alleged in-service injury is combat-related.  His service personnel records do show that he served in the Republic of Vietnam from June 1968 to July 1969, and participated in Operation Da Nang.  Moreover, his Squad Leader submitted a July 2014 statement in support of the Veteran's claim, describing rocket attacks they had experienced together in Vietnam.  Based on such evidence, the Board finds that the Veteran engaged in combat with the enemy.  His claimed in-service injury of a concussion is consistent with the circumstances, conditions, or hardships of his service in Vietnam, including rocket attacks.  There is an absence of clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  Thus, there is in-service incurrence of headaches.  See Holton, 557 F.3d at 1366.  Moreover, the Veteran's statements regarding an in-service concussion are corroborated by his Squad Leader's statement.  Thus, the Board finds the statements made in the Veteran's November 2011 claim significantly credible.  

Third, the Veteran has provided competent and credible testimony in his November 2011 claim that the headaches have continued since his Vietnam deployment.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (providing that lay testimony regarding observations of symptoms may provide sufficient support for a claim of service connection).  Accordingly, there is a current disability, which began during active service, and has continued since that time.  See Holton, 557 F.3d at 1366.  There is no basis to doubt the credibility of the Veteran's reported history, including his contention that his current headaches result from a rocket attack during service and that his headaches have been persistent since his deployment to Vietnam.  Consequently, affording the Veteran the benefit of the doubt, the Board finds that the nexus requirement has been met.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that medical evidence is required to establish nexus).

In rendering such decision, the Board acknowledges that there are negative medical opinions of record.  A January 2016 VA opinion was based on the lack of treatment or diagnosis for headaches between the Veteran's 1969 separation from service to the present time.  However, this ignores the Veteran's competent and credible lay statements, including his November 2011 claim with report of self-treating these headaches with over-the-counter medication.  This opinion further discounts the report of treatment by a Corpsman at the time of the in-service concussion, which the Veteran's Squad Leader has corroborated.  See Dalton v. Peake, 21 Vet. App. 23 (2007) (noting that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  

Further, a September 2016 VA opinion was based on headaches having their onset in 1975, as opposed to the in-service onset for headaches at the time of the concussion incurred in a rocket attack.  As such, this opinion is based on an inaccurate and incomplete medical history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).  

Accordingly, after affording the Veteran the benefit of the doubt, the evidence indicates that the Veteran's tension headaches are related to his military service.  The Board concludes that service connection for headaches is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for tension headaches is granted.


REMAND

With regard to TDIU, the Veteran does not presently meet the criteria for a schedular TDIU, as he does not possess a 60 percent combined evaluation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Therefore, any award of TDIU would be on extra-schedular basis.  A claim for TDIU may be referred to the Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b).  On remand, the AOJ should develop the TDIU claim, including sending the Veteran the appropriate letter to ensure compliance with all notice and assistance requirements under the Veterans Claims Assistance Act of 2000.  On remand, the AOJ should also obtain a medical opinion to determine if the Veteran is unemployable due to service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record and send an appropriate letter to the Veteran to ensure compliance with all notice and assistance requirements with respect to his TDIU claim.

2.  After completing the above actions, the AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the current impact of the Veteran's service-connected disabilities, in conjunction, on his ability to work.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  He or she should address the Veteran's current ability to function in an occupational environment.

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims file.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include consideration of whether the claim should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


